Notice of Pre-AIA  or AIA  Status
This is in response to application no. 16/848,380 filed on August 20, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller configured to: control the scanning device to capture the image data comprising a biometric data of a user; compare the biometric data of a user to an authentication template of the user; validate a first authentication in response to the comparison indicating the biometric data of the user satisfies the authentication template; and process a second authentication based on the image data, wherein the second authentication comprises identifying a gaze direction of at least one eye of the user relative to a portion of the display screen.” (in claim 1); “the controller is configured to identify a selected portion of the plurality of portions based on the gaze direction identified in the image data.” (in claim 2); “the controller is further configured to control a display of at least one symbol on a first portion of the plurality of portions of the display screen.” (in claim 3); “the controller is configured to validate the second authentication in response to the gaze direction detected in the image date aligning with the first portion of the display screen on which the symbol is depicted.” (in claim 4); “the controller is configured to invalidate the second authentication in response to the gaze direction aligning with the second position or the third position of the plurality of control symbols.” (in claim 7); “the controller is configured to detect the gaze direction as aligning with the first position of the identification symbol or the second position of the at least one control symbol to determine the validation of the second authentication.” (in claim 9); “the controller is further configured to: monitor changes in the gaze direction to determine a gaze pattern of the at least one eye depicted in the image data.”(in claim 10); “the controller is further configured to: control a display of at least one moving symbol from a first position to at least a second position of the plurality of portions over the display period on the display screen.”(in claim 12); “the controller is configured to validate the second authentication in response to the gaze pattern of the at least one eye aligning with the first position and the second position of the moving symbol on the viewing surface over the display period.” (in claim 13); and “a controller configured to: control the imaging device to capture the image data comprising a biometric data of a user; control a first authentication procedure, wherein the controller is configured to: compare the biometric data of a user to an authentication template of the user; and validate the first authentication procedure in response to the comparison indicating the biometric data of the user satisfies the authentication template; control a second authentication procedure, wherein the controller is configured to: display at least one symbol on the display screen in a first position; identify a gaze direction of at least one eye of the user relative to a portion of the display screen; and validate the second authentication in response to the gaze direction detected…”(in claim 20).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph [0045] and Figure 4 of the current application. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 4 and 20 are objected to due to the following informalities: 
In claims 4 and 20 “image date” contain a typographical error. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20180008161 A1) in view of Boehm et al. “SAFE: Secure authentication with Face and Eyes” Published in: 2013 International Conference on Privacy and Security in Mobile Systems (PRISMS). 

Regarding claim 1, Shin discloses an authentication apparatus for a vehicle, the apparatus comprising: a display device comprising a display screen configured to present display data (Figs. 3A, 5  ¶0095: The guide message 325 for the iris recognition can include a guide image (e.g., an open eye image) for the iris recognition, a guide text (e.g., Look here), a video (e.g., a moving icon), or their combination); a scanning device configured to capture image data in a field of view (¶¶0070-0071: The iris scanning sensor can include an IR camera …the camera receives the image and is capable of immediately capturing the image), wherein the field of view comprises a viewing region of the display device (¶0114: The user interface 510 for the first user authentication can include a first interface 515 for the iris-based user authentication); a controller configured to: control the scanning device to capture the image data comprising a biometric data of a user  (¶0109: the electronic device (e.g., the controller 180) can perform the iris recognition. The controller 180 can activate the IR camera and capture a user's eye using the IR camera); compare the biometric data of a user to an authentication template of the user (¶0109: The iris authentication can determine whether an iris image currently acquired in operation 405 matches an iris image stored in the memory 150 of the electronic device 100); validate a first authentication in response to the comparison indicating the biometric data of the user satisfies the authentication template (¶¶0109, 0114, 0117: The user interface 510 for the first user authentication can include a first interface 515 for the iris-based user authentication… iris-based authentication based on an iris image acquired by the iris recognition and a reference iris image (e.g., an iris image stored in the memory 150)) and process a second authentication based on the image data (¶0115: The user interface 520 for the second user authentication can include a first interface 525 for the iris-based user interface).
Shin is silent regarding wherein the second authentication comprises identifying a gaze direction of at least one eye of the user relative to a portion of the display screen.
However, Boehm discloses wherein the second authentication comprises identifying a gaze direction of at least one eye of the user relative to a portion of the display screen (Introduction, Section III : “head-mounted displays”,  authentication based on user’s gaze path determination, whether the gaze path matches the an icon’s path on a screen).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Shin by utilizing wherein the second authentication comprises identifying a gaze direction of at least one eye of the user relative to a portion of the display screen, as taught by Boehm, for enabling secure, and a hands-free authentication method (Boehm: abstract). 
Regarding claim 2,  Shin in view of Boehm discloses the apparatus according to claim 1. Boehm further discloses wherein the display screen forms a viewing surface comprising a plurality of portions distributed over the viewing surface, wherein the controller is configured to identify a selected portion of the plurality of portions based on the gaze direction identified in the image data (Conclusion: SAFE combines face recognition for identification with gaze tracking for the input of a secret. During login, while a face recognizer continuously checks the identity of the user, a number of icons are displayed on the screen; as the icons move in incongruent line patterns, the user follows her secret icon with her eyes). The motivation statement set forth above with respect to claim 1 applies here. 

Regarding claim 3, Shin in view of Boehm discloses the apparatus according to claim 1. Boehm further discloses wherein the controller is further configured to control a display of at least one symbol on a first portion of the plurality of portions of the display screen (Section III (B), Conclusion: moving icons displayed across the screen). The motivation statement set forth above with respect to claim 1 applies here. 

Regarding claim 4, Shin in view of Boehm discloses the apparatus according to claim 1. Boehm further discloses wherein the controller is configured to validate the second authentication in response to the gaze direction detected in the image date aligning with the first portion of the display screen on which the symbol is depicted (Conclusion: SAFE combines face recognition for identification with gaze tracking for the input of a secret. During login, while a face recognizer continuously checks the identity of the user, a number of icons are displayed on the screen; as the icons move in incongruent line patterns, the user follows her secret icon with her eyes). The motivation statement set forth above with respect to claim 1 applies here. 

Regarding claim 5, Shin in view of Boehm discloses the apparatus according to claim 3. Boehm further discloses wherein the at least one symbol comprises a plurality of symbols comprising an identification symbol located in the first position and at least one control symbol located in a second position on the display screen (Conclusion: SAFE combines face recognition for identification with gaze tracking for the input of a secret. During login, while a face recognizer continuously checks the identity of the user, a number of icons are displayed on the screen; as the icons move in incongruent line patterns, the user follows her secret icon with her eyes). The motivation statement set forth above with respect to claim 1 applies here. 
Regarding claim 6, Shin in view of Boehm discloses the apparatus according to claim 5. Boehm further discloses wherein the at least one symbol comprises a plurality of icons comprising the identification symbol in the first position and a plurality of the control symbols distributed in at least a second position and a third position (Conclusion: SAFE combines face recognition for identification with gaze tracking for the input of a secret. During login, while a face recognizer continuously checks the identity of the user, a number of icons are displayed on the screen; as the icons move in incongruent line patterns, the user follows her secret icon with her eyes). The motivation statement set forth above with respect to claim 1 applies here. 
Regarding claim 7, Shin in view of Boehm discloses the apparatus according to claim 6. Boehm further discloses wherein the controller is configured to invalidate the second authentication in response to the gaze direction aligning with the second position or the third position of the plurality of control symbols (Conclusion: SAFE combines face recognition for identification with gaze tracking for the input of a secret. During login, while a face recognizer continuously checks the identity of the user, a number of icons are displayed on the screen; as the icons move in incongruent line patterns, the user follows her secret icon with her eyes. Section III, to successfully login, a user needs to recognize her secret among a set of decoy icons and follow it using her gaze.). The motivation statement set forth above with respect to claim 1 applies here. 
Regarding claim 8, Shin in view of Boehm discloses the apparatus according to claim 5. Boehm further discloses wherein the at least one control symbol is a decoy symbol located in a spatially separated location on the display screen relative to the first position (Conclusion: SAFE combines face recognition for identification with gaze tracking for the input of a secret. During login, while a face recognizer continuously checks the identity of the user, a number of icons are displayed on the screen; as the icons move in incongruent line patterns, the user follows her secret icon with her eyes. Section III, to successfully login, a user needs to recognize her secret among a set of decoy icons and follow it using her gaze.). The motivation statement set forth above with respect to claim 1 applies here. 

Regarding claim 9, Shin in view of Boehm discloses the apparatus according to claim 8. Boehm further discloses wherein the controller is configured to detect the gaze direction as aligning with the first position of the identification symbol or the second position of the at least one control symbol to determine the validation of the second authentication (Conclusion: SAFE combines face recognition for identification with gaze tracking for the input of a secret. During login, while a face recognizer continuously checks the identity of the user, a number of icons are displayed on the screen; as the icons move in incongruent line patterns, the user follows her secret icon with her eyes. Section III, to successfully login, a user needs to recognize her secret among a set of decoy icons and follow it using her gaze.). The motivation statement set forth above with respect to claim 1 applies here. 

Regarding claim 10,  Shin in view of Boehm discloses the apparatus according to claim 2. Boehm further discloses wherein the controller is further configured to: monitor changes in the gaze direction to determine a gaze pattern of the at least one eye depicted in the image data (Conclusion: SAFE combines face recognition for identification with gaze tracking for the input of a secret. During login, while a face recognizer continuously checks the identity of the user, a number of icons are displayed on the screen; as the icons move in incongruent line patterns, the user follows her secret icon with her eyes.  Section III, the gaze angle analyzer determines the angle of a user’s gaze path and determines whether the gaze path matches the secret icon’s path). The motivation statement set forth above with respect to claim 1 applies here. 

Regarding claim 11, Shin in view of Boehm discloses the apparatus according to claim 10. Boehm further discloses wherein the gaze pattern comprises a plurality of gaze directions of the at least one eye identified over a display period (Conclusion: SAFE combines face recognition for identification with gaze tracking for the input of a secret. During login, while a face recognizer continuously checks the identity of the user, a number of icons are displayed on the screen; as the icons move in incongruent line patterns, the user follows her secret icon with her eyes.  Section III, the gaze angle analyzer determines the angle of a user’s gaze path and determines whether the gaze path matches the secret icon’s path). The motivation statement set forth above with respect to claim 1 applies here. 

Regarding claim 12, Shin in view of Boehm discloses the apparatus according to claim 11. Boehm further discloses wherein the controller is further configured to: control a display of at least one moving symbol from a first position to at least a second position of the plurality of portions over the display period on the display screen (Conclusion: SAFE combines face recognition for identification with gaze tracking for the input of a secret. During login, while a face recognizer continuously checks the identity of the user, a number of icons are displayed on the screen; as the icons move in incongruent line patterns, the user follows her secret icon with her eyes). The motivation statement set forth above with respect to claim 1 applies here. 

Regarding claim 13, Shin in view of Boehm discloses the apparatus according to claim 12. Boehm further discloses wherein the controller is configured to validate the second authentication in response to the gaze pattern of the at least one eye aligning with the first position and the second position of the moving symbol on the viewing surface over the display period Conclusion: SAFE combines face recognition for identification with gaze tracking for the input of a secret. During login, while a face recognizer continuously checks the identity of the user, a number of icons are displayed on the screen; as the icons move in incongruent line patterns, the user follows her secret icon with her eyes.  Section III, the gaze angle analyzer determines the angle of a user’s gaze path and determines whether the gaze path matches the secret icon’s path). The motivation statement set forth above with respect to claim 1 applies here. 

Regarding claim 14, Shin in view of Boehm discloses the apparatus according to claim 1. Shin further discloses an emitter configured to output a detection emission configured to illuminate the at least one eye, wherein the biometric data comprises a reflection of the detection emission from the at least one eye (¶0058: the second camera 175 (e.g., an IR camera) can take an iris image of the user using a light source (e.g., IR)…The second camera 175 can include an IR generator, and an image sensor which converts the IR reflected from the subject to an image signal). 
Regarding claim 15, Shin in view of Boehm discloses the apparatus according to claim 1. Shin further discloses wherein the detection emission comprises a near infrared band of light comprising wavelengths of light between 800 nm to 940 nm (¶0058: The term infrared shall refer to light with a 700 nm-1000 nm wavelength). 

Regarding claim 16, claim 16 is drawn to a method claim and recites the limitation analogous to claim 1. Thus, claim 16 is rejected due to the same reason as claim 1. 
Regarding claim 17, claim 17 is drawn to a method claim and recites the limitation analogous to claims 3 and 4. Thus, claim 17 is rejected due to the same reason as claims 3 and 4. 
Regarding claim 18, claim 18 is drawn to a method claim and recites the limitation analogous to claims 6 and 7. Thus, claim 18 is rejected due to the same reason as claims 6 and 7. 
Regarding claim 19, claim 19 is drawn to a method claim and recites the limitation analogous to claims 12 and 13. Thus, claim 19 is rejected due to the same reason as claims 12 and 3. 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20180008161 A1) in view of Boehm et al. “SAFE: Secure authentication with Face and Eyes” Published in: 2013 International Conference on Privacy and Security in Mobile Systems (PRISMS) and Hoyos et al. (US 2015/0363986 A1).

Regarding claim 20, Shin discloses an authentication apparatus for a vehicle, the apparatus comprising: a display device comprising a display screen configured to present display data (Figs. 3A, 5  ¶0095: The guide message 325 for the iris recognition can include a guide image (e.g., an open eye image) for the iris recognition, a guide text (e.g., Look here), a video (e.g., a moving icon), or their combination); an imaging device configured to capture image data in a field of view ¶¶0070-0071: The iris scanning sensor can include an IR camera …the camera receives the image and is capable of immediately capturing the image), wherein the field of view comprises a viewing region of the display device (¶0114: The user interface 510 for the first user authentication can include a first interface 515 for the iris-based user authentication); a controller configured to: control the imaging device to capture the image data comprising a biometric data of a user (¶0109: the electronic device (e.g., the controller 180) can perform the iris recognition. The controller 180 can activate the IR camera and capture a user's eye using the IR camera); control a first authentication procedure, wherein the controller is configured to: compare the biometric data of a user to an authentication template of the user (¶0109: The iris authentication can determine whether an iris image currently acquired in operation 405 matches an iris image stored in the memory 150 of the electronic device 100); and validate the first authentication procedure in response to the comparison indicating the biometric data of the user satisfies the authentication template (¶¶0109, 0114, 0117: The user interface 510 for the first user authentication can include a first interface 515 for the iris-based user authentication… iris-based authentication based on an iris image acquired by the iris recognition and a reference iris image (e.g., an iris image stored in the memory 150)); control a second authentication procedure (Fig. 5, ¶0115: The user interface 520 for the second user authentication can include a first interface 525 for the iris-based user interface), wherein the controller is configured to: display at least one symbol on the display screen in a first position (Fig. 3A, ¶0095: The guide message 325 for the iris recognition can include a guide image (e.g., an open eye image) for the iris recognition); wherein the first authentication and the second authentication are identified within a predetermined time period (¶0114-0116: The iris recognition can terminate according to user's proximity, or automatically terminate after a preset time (e.g., 10 seconds, 15 seconds, 20 seconds, etc.)).
Shin does not explicitly disclose identify a gaze direction of at least one eye of the user relative to a portion of the display screen; and validate the second authentication in response to the gaze direction detected in the image date aligning with the first portion of the display screen; and communicate an authorization of an operation of one or more systems of the vehicle in response to the validation of the first authentication and the second authentication.
However, Boehm  discloses  identify a gaze direction of at least one eye of the user relative to a portion of the display screen (Introduction, Section III : “head-mounted displays”,  authentication based on user’s gaze path determination, whether the gaze path matches the an icon’s path on a screen); and validate the second authentication in response to the gaze direction detected in the image date aligning with the first portion of the display screen (Conclusion: SAFE combines face recognition for identification with gaze tracking for the input of a secret. During login, while a face recognizer continuously checks the identity of the user, a number of icons are displayed on the screen; as the icons move in incongruent line patterns, the user follows her secret icon with her eyes). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Shin by utilizing  identify a gaze direction of at least one eye of the user relative to a portion of the display screen,  and validate the second authentication in response to the gaze direction detected in the image date aligning with the first portion of the display screen, as taught by Boehm, for enabling secure, and a hands-free authentication method (Boehm: abstract). 
Furthermore, Hoyos discloses communicate an authorization of an operation of one or more systems of the vehicle in response to the validation (¶0119-0120: user authorization by the system server 105 can include further determining whether the user has the requisite permissions to perform the particular operation…Then at step 445, an authorization notification is generated according to whether the user is authorized at step 440…By way of further example, the authorization notification can be transmitted to the mobile device 101a or the user computing device 101b with which the user is attempting to gain access to the vehicle) of the first authentication and the second authentication (¶0037, 0109-0110: two stage authentication).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Shin in view of Boehm by utilizing communicate an authorization of an operation of one or more systems of the vehicle in response to the validation, as taught by Hoyos, to enhance security, convenience and safety of the occupants during use of the vehicle (Hoyos: abstract).
The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Gray et al. (US 20130342672 A1) describes providing a user access to at least some functionality of device based on determining user’s gaze direction. 
Tussy (US 20160063235 A1) describes  a facial recognition authentication systems.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488